Fourth Court of Appeals
                                San Antonio, Texas
                                      March 29, 2018

                                   No. 04-17-00519-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                  Jamie Lynn NIELSEN,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6238
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
      The motion is GRANTED, and appellee’s brief must be filed no later than April 29,
2018. Further requests for an extension of time will be disfavored.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court